 In the Matter of THE RICHARDSON COMPANYandUNITED RUBBERWORBERs OF AMERICA, AFFILIATED WITH THE C. I. O.Case No. 11-R-737.-Decided February 9, 1945Mr. William B. Basile,ofMelrosePark, Ill., and Mr. A. F. Thomp-son, ofIndianapolis, Ind., for the Company.Mr. H. C. Anthony,of Rock Island, Ill., andMr. William Jelf,ofIndianapolis, Ind., for the Rubber Workers.Mr. Glenn W. Funk,of Indianapolis, Ind., for the Employees Union.Miss Ruth Rusch,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Rubber Workers, affiliatedwith the C. I. 0., herein called the Rubber Workers, alleging that aquestion affecting commerce had arisen concerning the representationof employees of The Richardson Company, Indianapolis, Indiana,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before William O.Murdock, Trial Examiner. Said hearing was held at Indianapolis,Indiana, on January 13, 1945.The Company, the Rubber Workers,Employees Union, Inc., herein called the Employees Union, appearedand -participated' All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.At the hearing, the Employees Unionmoved to dismiss the Rubber Workers' petition on the ground thatthere has been no proof of interest of the employees in the RubberWorkers.The Trial Examiner reserved ruling on the EmployeesUnion's motion for the Board's determination.For reasons statedin Section III,infra,the motion is hereby denied.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andI At thebeginning of the hearing, the Trial Examiner granted a motion to Intervene bythe Employees Union.60 N. L.R. B., No. 99.517 518-DECISIONS OF NATIONAL LABOR RELATIONS BOARDare 'hereby affirmed.All parties were afforded an opportunity to filebriefs with the Board 2Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Companyis anOhio corporation with plants located in Illinois,.New Jersey, and Indiana. It is engaged in the manufacture of storagebattery cases, covers, and vents.During the course of a year, the Com-pany purchases raw materials consisting principally of hard rubbercompounds andamounting to more than $100,000 in value, of which 50,percent is shipped from sources outside the State of Indiana. For thesame period, the Company's salesamount to more than $100,000 invalue, of which 50 percent-is shipped to points outside of the State ofIndiana.The Company admits that it is- engaged in commerce within the.meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Rubber Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.Employees Union, Inc., is a labor organization admitting to mem-bership employees.of the Company.111.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Rubber Work-ers asthe exclusive bargaining representative of its production andmaintenance employees until the Rubber Workers has been certified bythe Board in an appropriate unit.The Company and the Employees Union have executeda series ofcollective bargaining agreements since 1938.3The present contract wasentered into on January 31, 1944, to be in effect from February 1, 1944,to January 31, 1945, and from year to year thereafter unless 30 days'termination notice is given. Inasmuch as the Rubber Workers' peti-tion herein was,filed in December 1944, the contract is, of course, nobar to this proceeding.' On January 22, 1945, the Company filed a motion to correct a typographical error Inthe transcript of the hearing.The motion is hereby granted and it is ordered that therecord be corrected accordingly.3SeeMatter of Richardson Company, 7 NL. R. B. 1113. THE RICHARDSON COMPANY519,A statement of -a Field Examiner, introduced into evidence at thehearing, indicates that the Rubber Workers represents a substantialnumber of employees in the unit hereinafter found appropriate 4We -find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties, that allproduction and maintenance employees, including shipping and re-ceiving employees, set-up men, inspectors, truck drivers, and factoryclericals, but excluding guards,-' general office employees, assistantforemen, foremen and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations.Act, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The RichardsonCompany, Indianapolis, Indiana, an election by secret ballot shall beThe Field Examiner reported that the Rubber Workers submitted 472 applicationcards which bore the names of 310 persons listed on the Company's pay roll of December31, 1944, which contained the names of 618 employees in the appropriate unit. There were175 cards dated between April and December 1944, and 135 were undated.The Employees Union did not present any evidence, but relies on its contract as proof ofIts representation.In view of the Rubber Workers' showing,we have denied the Employees Union'smotionto dismiss the petition.The Employees Union sought to have the cards introduced intoevidence for the purpose of questioning the signatures.The Trial Examiner correctlydenied this request.SeeMatter of W.R.Wrape Stave Company,59 N. L R. B 1381Matter of H. G. Hill Stores,Inc.Warehouse,39 N. L. R. B. 874.5Although the Rubber Workers requested the inclusion of guards in the unit in its peti-tion, the parties agreed to exclude guards at the hearing. 520 - DECISIONSOF NATIONALLABOR RELATIONS BOARDconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eleventh Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring the said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election, to determine whether they desire to be represented by UnitedRubberWorkers of America, affiliated with the C. I. 0., or byEmployees Union, Inc., for the purposes of collective bargaining, or byneither.